19-408
U.S. v. Cabral


                    United States Court of Appeals
                              for the Second Circuit
                       _____________________________________

                                  August Term 2019

             (Argued: February 19, 2020     Decided: November 2, 2020)

                                      No. 19-408

                       _____________________________________

                              UNITED STATES OF AMERICA,
                                                          Appellee,

                                       — v. —


                    PAULO RICARDO DEBARROS CABRAL, AKA VICTOR
                  SCHMIDT, AKA PAULO BARROS, AKA HANS SCHMIDT,
                                                      Defendant-Appellant.
                      _____________________________________

Before:          KEARSE, KATZMANN, and BIANCO, Circuit Judges.

       Defendant-appellant Paulo Ricardo Debarros Cabral appeals from a
judgment of conviction entered on February 14, 2019, in the United States District
Court for the Southern District of New York (Hellerstein, J.), following his
conditional guilty plea. Cabral argues that the 11-year delay between his 2007
indictment and 2018 arrest violated his Sixth Amendment right to a speedy trial.
In particular, Cabral challenges the district court’s findings that (1) the delay was
attributable to Cabral fleeing to Brazil in 2006 to avoid prosecution, (2) the
government exercised reasonable diligence in determining whether Cabral
returned to the United States despite its failure to detect his periodic travel into
and out of the United States from 2012 until his arrest in 2018, and (3) Cabral has
shown no prejudice from the delay. We conclude that the district court’s findings
were not clearly erroneous and, in light of those findings, hold that the delay,
though lengthy, did not violate the Sixth Amendment. Accordingly, we AFFIRM
the district court’s judgment of conviction.

                                              JACOB R. FIDDELMAN, Assistant
                                              United States Attorney (Won S. Shin,
                                              on the brief), for Audrey Strauss,
                                              Acting United States Attorney for the
                                              Southern District of New York, New
                                              York, NY, for Appellee.

                                         PHILIP L. WEINSTEIN, Of Counsel,
                                         Federal Defenders of New York, Inc.,
                                         New York, NY, for Defendant-
                                         Appellant.
                    _____________________________________

JOSEPH F. BIANCO, Circuit Judge:

      Defendant-appellant Paulo Ricardo Debarros Cabral appeals from a

judgment of conviction entered on February 14, 2019, in the United States District

Court for the Southern District of New York (Hellerstein, J.), following his

conditional guilty plea. Cabral argues that the 11-year delay between his 2007

indictment and 2018 arrest violated his Sixth Amendment right to a speedy trial.

In particular, Cabral challenges the district court’s findings that (1) the delay was

attributable to Cabral’s fleeing to Brazil in 2006 to avoid prosecution, (2) the

government exercised reasonable diligence in determining whether Cabral

returned to the United States despite its failure to detect his periodic travel into

                                          2
and out of the United States from 2012 until his arrest in 2018, and (3) Cabral has

shown no prejudice from the delay. We conclude that the district court’s findings

were not clearly erroneous and, in light of those findings, hold that the delay,

though lengthy, did not violate the Sixth Amendment. Accordingly, we AFFIRM

the district court’s judgment of conviction.


                             I.     BACKGROUND

      A.    Cabral’s Criminal Conduct and Departure from the United States

      From January to July 2006, Cabral deposited stolen credit card convenience

checks into his bank accounts, and immediately withdrew money from the

accounts before the checks could be rejected by the banks as fraudulent.

According to the government, Cabral obtained these convenience checks from

mail that belonged to the prior resident of his apartment in Manhattan, which

continued to arrive after Cabral became the new tenant. The total loss to the banks

from Cabral’s fraudulent conduct was approximately $57,690.

      On September 29, 2006, inspectors from the United States Postal Inspection

Service (“USPIS”) approached Cabral, and he voluntarily agreed to an interview.

During this interview, Cabral admitted to depositing stolen checks into his bank

accounts. Cabral also gave written consent for USPIS inspectors to search his


                                         3
apartment and signed an admission of guilt. From that search, USPIS inspectors

recovered copies of bank statements showing Cabral’s deposits of stolen checks,

copies of the cancelled checks, a fraudulent Social Security card in Cabral’s name,

and a fake lawful permanent resident card in Cabral’s name.

      Several days later, on October 3, 2006, USPIS inspectors attempted to find

Cabral at his apartment and determined that it was vacant. Though USPIS

inspectors seized Cabral’s Brazilian passport at the time of his interview, he was

able to obtain new travel documents from the Brazilian consulate in New York and

departed the United States a few days after the interview. According to Cabral,

the USPIS interview left him “scared,” and he “decided to leave early and return

to Brazil” because his United States travel permit was expiring soon. App’x at 43.

      B.    Immediate Efforts to Locate Cabral and the Filing of Charges

      After determining that Cabral had vacated his apartment, USPIS inspectors

made several attempts to locate him by conducting additional surveillance on his

apartment, checking his post office box, and attempting to contact him by phone

and email. These immediate attempts were unsuccessful. On October 13, 2006,

the government charged Cabral by complaint and entered an arrest warrant for

Cabral into the National Crime Information Center (“NCIC”) wanted persons



                                         4
database. 1 Moreover, in early 2007, USPIS inspectors, in a ruse, made additional

efforts to locate Cabral by placing several calls to a telephone number associated

with him and leaving voicemail messages asking him to return the call because

they had money that belonged to him that they wished to return. Then, in April

2007, USPIS eventually reached Cabral who confirmed that he had returned to

Brazil. Cabral was later indicted on November 16, 2007, on one count of bank

fraud in violation of 18 U.S.C. § 1344.




1The record contains the following uncontroverted explanation of the use and operation
of the NCIC system by law enforcement:

      NCIC maintains a series of centralized databases . . . for coordination and
      information-sharing among this country’s many local, state, and federal
      law enforcement agencies. One of those databases tracks individuals
      wanted by various agencies on arrest warrants. When an arrest warrant is
      issued, the responsible law enforcement agency can create an entry in the
      NCIC wanted persons database. Other law enforcement agencies, upon
      checking the database for a given individual’s name or other identifying
      information, should then be notified of the existence of the arrest
      warrant. . . . Because checking the NCIC database in this manner is often a
      routine component of many interactions between law enforcement and
      civilians—including, for example, when an individual attempts to enter the
      country through a Customs and Border Protection port of entry—entering
      an arrest warrant into the NCIC wanted persons database is generally
      sufficient to ensure that the law enforcement authority seeking the person
      in question receives notification if that person is encountered by other law
      enforcement authorities.

App’x at 159–60.
                                           5
      C.    Subsequent Efforts to Locate Cabral

      Over the many years that followed, USPIS inspectors periodically searched

various electronic records databases to see if Cabral had returned to the United

States. Records indicate that these searches were undertaken in October 2006,

February 2007, March 2007, February 2008, August 2008, June 2013, September

2013, and March 2014. Among the databases that were checked at different times

over this period were public records databases (such as the LexisNexis Accurint

database), credit report databases, and a driver’s license database.      USPIS

personnel also periodically made a number of inquiries of the NCIC system to

confirm that the database entry for Cabral remained valid and active, so as to

notify other law enforcement agencies of Cabral’s status as a wanted individual,

and USPIS received such confirmation in January 2008, December 2008, February

2009, December 2010, June 2013, January 2014, and January 2015. In addition,

USPIS would periodically check with the United States Attorney’s Office to

confirm that Cabral’s case remained active.

      Despite USPIS’s multiple confirmations of a valid and active entry in the

NCIC database for Cabral, he obtained a visa from the State Department in 2012

and, from 2012–2018, Cabral lawfully traveled to the United States under his real

name seven times, with each trip lasting several weeks or months at a time. The
                                        6
government was unable to ascertain why Cabral was granted a visa by the State

Department and allowed repeated entry into the United States by Customs and

Border Protection (“CBP”) from USPIS records. Given Cabral’s active and valid

NCIC entry, Cabral should have been flagged as a wanted individual if other

agencies like the State Department and CBP checked his name in the NCIC system

in connection with his travel into the United States, but apparently no such alert

occurred.

      The record also indicates that, at some point in or about 2013–2014, USPIS

received information that Cabral had been issued a visa by the State Department

in 2012. USPIS then contacted Immigration and Customs Enforcement (“ICE”) to

determine whether Cabral had reentered the United States, but, for reasons

unclear from the documentation, ICE incorrectly reported to USPIS in March 2014

that Cabral’s last entry to the United States was in 2002. Moreover, in September

2013, USPIS received information about a potential flight by Cabral to San

Francisco in October 2012 and a hotel at which he might have stayed. USPIS

records show that USPIS inquired with the hotel and was informed that Cabral

had not stayed there.




                                        7
      D.    Cabral’s Arrest

      In 2018, personnel at the Fugitive Locator Unit—a joint task force of several

federal agencies—determined that Cabral’s name was not properly showing the

outstanding arrest warrant when it was run in the NCIC database. At that point,

Cabral’s name was then manually flagged for arrest by CBP in a separate CBP

screening database. That manual entry in the CBP system led to Cabral’s arrest on

October 11, 2018, at an airport in Houston, on his way back to Brazil from the

United States. On October 31, 2018, Cabral was transferred to the Southern District

of New York and detained pending trial.

      E.    Cabral’s Motion to Dismiss

      On November 7, 2018, Cabral moved to dismiss the indictment, arguing that

the delay between his indictment and arrest violated his Sixth Amendment right

to a speedy trial. On November 28, 2018, the district court denied Cabral’s motion

to dismiss. The district court analyzed the four factors for constitutional speedy

trial claims as set forth in Barker v. Wingo, 407 U.S. 514 (1972), and made factual

findings pursuant to that legal framework. First, the district court noted that the

delay between the indictment and arrest was long. Second, the district court

determined that the delay was caused by Cabral and that the government



                                         8
“exhibited a sufficient level of diligence” in attempting to locate Cabral. App’x at

223. Third, the district court found that Cabral timely asserted his speedy trial

rights after his arrest, but the district court did not view this factor as important in

this particular case. Finally, the district court determined that there was no

articulable prejudice to Cabral because no potential witness was now absent and

the prosecution was based upon existing records.           Thus, after balancing the

various factors, the district court concluded that there was no constitutional

speedy trial violation and denied the motion.

      F.     Cabral’s Plea and Sentence

      On December 4, 2018, pursuant to a plea agreement with the government

under Federal Rule of Criminal Procedure 11(a)(2), Cabral entered a conditional

guilty plea to one count of bank fraud. The plea agreement expressly preserved

Cabral’s right to appeal the denial of his motion to dismiss on speedy trial

grounds.

      On February 12, 2019, Cabral was sentenced to time served, and was

ordered to forfeit $57,690 and to pay the $100 mandatory special assessment.

Following sentencing, Cabral was also ordered to pay $26,315.98 in restitution. By




                                           9
consent of both parties, Cabral was removed from the United States to his native

country of Brazil.

      This timely appeal followed.


                                II.    DISCUSSION

      A.     Standard of Review

      We review a district court’s determination as to whether there has been a

Sixth Amendment violation of the speedy trial right for abuse of discretion. United

States v. Moreno, 789 F.3d 72, 78 (2d Cir. 2015). A district court abuses its discretion

when “its ruling is based on an erroneous view of the law or on a clearly erroneous

assessment of the evidence, or if its decision cannot be located within the range of

permissible decisions.” United States v. Cuti, 720 F.3d 453, 457 (2d Cir. 2013). A

district court’s improper weighing of the Barker factors can qualify as such an error

of law. Moreno, 789 F.3d at 78 (“[I]f we conclude that the district court struck the

incorrect balance, we must reverse.”).

      B.     Constitutional Right to a Speedy Trial

      The Sixth Amendment provides that “[i]n all criminal prosecutions, the

accused shall enjoy the right to a speedy and public trial.” U.S. Const. amend. VI.

The right to a speedy trial protects the accused’s interest in “decent and fair


                                          10
procedures” and the public’s interest in an efficient judicial system. Barker, 407
U.S. at 519. This constitutional right is “triggered by arrest, indictment, or other

official accusation.” Doggett v. United States, 505 U.S. 647, 655 (1992). With respect

to the defendant’s interests, the speedy trial right is designed “(i) to prevent

oppressive pretrial incarceration; (ii) to minimize anxiety and concern of the

accused; and (iii) to limit the possibility that the defense will be impaired.” Barker,
407 U.S. at 532. Only the third form of prejudice is potentially implicated here:

whether the delay between Cabral’s indictment and arrest caused a Sixth

Amendment violation by impairing his defense.

      In evaluating whether there has been a constitutional speedy trial violation,

the Supreme Court has identified four factors that district courts must balance.

These factors are the “length of delay, the reason for the delay, the defendant’s

assertion of his right, and prejudice to the defendant.” Moreno, 789 F.3d at 78

(quoting Barker, 407 U.S. at 530) (brackets omitted). The first factor—the length of

delay—is a threshold inquiry. Id. In other words, “[a] long delay between

indictment and trial is presumptively prejudicial to the defendant and triggers an

inquiry into the other three Barker factors.” United States v. Blanco, 861 F.2d 773,

777 (2d Cir. 1988). A defendant must show that the time period at issue has crossed



                                          11
the threshold “dividing ordinary from ‘presumptively prejudicial’ delay.” United

States v. Ghailani, 733 F.3d 29, 43 (2d. Cir. 2013) (quotation marks omitted). We

have emphasized that “the notion of a delay that is ‘presumptively prejudicial’ (i.e.

long enough to trigger a Sixth Amendment inquiry) should not be confused with

a delay that is so long as to cause ‘presumptive prejudice’ (i.e. prejudice that need

not be specifically shown)” under the fourth Barker factor. Moreno, 789 F.3d at 78

n.3. “The former bears upon the need for a Barker analysis, whereas the latter bears

upon the merits of that analysis.” Id. Once the delay is determined to be sufficient

to trigger the Barker inquiry, the length of delay is then considered “as one factor

among several” in conducting the requisite balancing. Doggett, 505 U.S. at 652.

       Under a Barker analysis, no one factor is necessary or sufficient to find a

deprivation of the right to a speedy trial. Moreno, 789 F.3d at 78. Thus, delay, no

matter how lengthy, “cannot alone carry a Sixth Amendment claim without regard

to the other Barker criteria.” Doggett, 505 U.S. at 656. Instead, all four factors “must

be considered together with such other circumstances as may be relevant.”

Moreno, 789 F.3d at 78 (internal quotation marks omitted).




                                          12
      C.     Analysis of the Barker Factors

      Cabral argues that his Sixth Amendment right to a speedy trial was violated

because of the delay between his 2007 indictment and 2018 arrest. 2 Here, there is

no doubt that the 11-year pre-arrest delay was more than sufficient to trigger the

Barker inquiry, which then required the district court to analyze that delay in the

context of the other factors. See Doggett, 505 U.S. at 652 (“[T]he extraordinary 8½

year lag between [the defendant’s] indictment and arrest clearly suffices to trigger

the speedy trial enquiry . . . .”); see also Moreno, 789 F.3d at 82 n.10 (delay of 27

months sufficient to trigger Barker analysis). Moreover, as it relates to the third

factor, it is uncontroverted that Cabral asserted his right to a speedy trial in a

timely fashion once he was arrested, which the district court recognized as well.

Although the district court concluded that his timely assertion of the right after

arrest was not “much of a factor,” App’x at 221, Cabral does not specifically

challenge the district court’s failure to accord significant weight to that factor. 3

Instead, Cabral principally argues that the district court erred in finding that the




2 Cabral does not also claim a violation of statutory rights under the Speedy Trial Act
once he was arrested. Thus, our analysis is confined to a constitutional claim under the
Sixth Amendment.
3 In any event, we see no error in that factual finding or the assessment of its weight by

the district court in this case.
                                           13
government bore no fault for any of the 11-year delay and in finding a lack of

prejudice to Cabral from the delay, and further contends that those erroneous

findings led to an incorrect balancing of the Barker factors. Thus, we turn to those

two remaining Barker factors and conclude, for the reasons discussed below, that

the district court’s findings were not clearly erroneous. Accordingly, in light of

those findings and the corresponding balancing of the Barker factors, we agree

with the district court that Cabral’s Sixth Amendment right to a speedy trial was

not violated.

             1.     The Reasons for the Delay

      The second factor—the reason for the delay—is “often critical.” Moreno, 789
F.3d at 79. Delay caused by deliberate government misconduct for tactical reasons

weighs strongly in favor of finding a speedy trial violation, while government

negligence “should be weighted less heavily.” Barker, 407 U.S. at 531. In this

context, the Sixth Amendment is “rarely violated” if the delay is “attributable

entirely to the defendant,” Moreno, 789 F.3d at 79 (citing Vermont v. Brillon, 556 U.S.
81, 90 (2009)), or if the delay “serves some legitimate government purpose” such

as time to collect witnesses, oppose pretrial motions, or to track down a defendant

if he goes into hiding, id. (citing Doggett, 505 U.S. at 656). In particular, “a court



                                          14
need not ignore a defendant’s fugitivity in considering whether there has been a

violation of his sixth amendment right to a speedy trial.” Rayborn v. Scully, 858
F.2d 84, 90 (2d Cir. 1988). However, even if a defendant flees to avoid capture or

prosecution, the government can be at fault for the delay if it failed to use

“‘reasonable diligence’” to locate him and thereby lengthened the delay. Moreno,
789 F.3d at 79 (quoting Doggett, 505 U.S. at 656–57). We emphasize the importance

of recognizing that the circumstances surrounding the delay may change over time

and that, in such situations, a district court must separately assess the reasons for

the delay during each of these differing periods, including potential determination

of which party is responsible for the delay in a particular disputed period. See,

e.g., id. at 80 (noting that “if the government acted with diligence during some

period of the delay, only periods of the delay attributable to negligence should be

weighed against the government”).

      The district court found that “[t]he reason for the delay is a simple one,

defendant left the country.” App’x at 220. It further explained: “It seems clear

that defendant left the country because he had the ability to leave the country and

he knew from the interview with the U.S. Postal Inspector and from the evidence




                                         15
that was found in his apartment, that he could not successfully defend against the

inevitable prosecution.” App’x at 220.

      With respect to the period from the indictment in 2007 until September 2012,

there is overwhelming, uncontroverted evidence to support the district court’s

finding that Cabral fled to Brazil in October 2006 to avoid his “inevitable

prosecution” and was wholly at fault for the delay. Cabral abruptly left the United

States for Brazil within days of his incriminating interview with USPIS, which led

to the recovery of evidence during a search of his apartment, and he did not return

to the United States for approximately six years. Moreover, Cabral concedes that

his extradition to the United States was not feasible (as the district court found)

because Cabral was a Brazilian citizen and “the Brazilian Constitution forbids

extradition of its citizens.” Appellant’s Br. at 6 n.3. Thus, USPIS was not required

to pursue a futile extradition request, but rather exercised reasonable diligence in

entering his name in the NCIC system immediately upon obtaining the criminal

complaint and arrest warrant for Cabral in October 2006. After learning of his

presence in Brazil, USPIS continued to confirm that the NCIC entry was active and

valid and made other efforts to determine if he had returned to the United States.

See, e.g., United States v. Diacolios, 837 F.2d 79, 83 (2d Cir. 1988) (“[W]e are aware of



                                           16
no case that holds that a formal request for extradition must be made before due

diligence can be found to have existed. Due diligence surely does not require the

government to pursue that which is futile.” (citation omitted)).

      In addition, the fact that Cabral had not been formally charged when he fled

does not undermine the district court’s well-supported finding that Cabral was at

fault by intentionally leaving the United States because he knew that he had no

defense to his inevitable prosecution after the USPIS interview and search. Cf.

Strachan v. Colon, 941 F.2d 128, 130 (2d Cir. 1991) (noting, in the context of the

Extradition Clause, that “[t]here is no requirement that the accused must leave

after charges have been filed in order to be considered a fugitive under the

Constitution”). The critical fact for purposes of assessing fault to a defendant in

this context is not the existence of formal charges, but rather his evasive actions to

avoid ever facing such charges—whether formally filed or impending. See, e.g.,

United States v. Villarreal, 613 F.3d 1344, 1351 (11th Cir. 2010) (“A government’s

inability to arrest or try a defendant because of the defendant’s own evasive tactics

constitutes a valid reason for delay.”).      To hold otherwise would allow a

defendant, who is aware of a government investigation and imminent charges, to

escape fault under the speedy trial analysis by quickly fleeing before the formal



                                         17
prosecution is commenced. In fact, even Cabral concedes for purposes of this

appeal “that the approximately 7 months between September 2006 when Cabral

returned to Brazil after being interviewed by law enforcement and his telephone

discussions with [a USPIS inspector] in April 2007[] should be counted against

him.” Appellant’s Br. at 13.

      Furthermore, although Cabral faults the government for not advising him

in April 2007, when it was able to telephonically communicate with him while he

remained in Brazil, that he had been charged in a criminal complaint, that

omission by the government does not transfer the fault for the delay away from

Cabral. It was certainly reasonable for the government to infer, from Cabral’s

immediate flight following the interview and search, that this Brazilian citizen was

not likely to return to the United States to invoke his speedy trial right if told that

he had been formally charged with a federal crime. Thus, in light of his initial

flight to Brazil, the government should not be faulted for attempting to lure Cabral

back to the United States by hiding the existence of the arrest warrant or the

complaint by telling him that it had money that it wanted to return to him. 4 In

short, Cabral has no one to blame for the initial 5-year delay other than himself.


4Cabral also contends in his brief that “once he spoke to the federal agent in 2007, Cabral
no longer had a reason to believe criminal charges might be pending at that time” and
                                            18
       We must, however, separately assess whether the government was at fault

for the delay once Cabral returned to the United States under his real name in 2012,

and then traveled back and forth to the United States six additional times between

September 2012 and his arrest in October 2018. For this period, although Cabral

concedes that USPIS had timely entered his name into the NCIC system and that

no alert was generated during his travels to the United States due to some type of

system malfunction, Cabral argues that “the government did not attempt to

ascertain the reason that the arrest warrant was ‘not popping up’ until late 2018”

and “[i]ts failure to do so constitutes official negligence and is attributable solely

to the government.” Appellant’s Br. at 15. On this issue, the district court found

that the government “exhibited a sufficient level of diligence.” App’x at 223. The




“[h]e remained in Brazil because he was a citizen of that country, not because he sought
to avoid arrest.” Appellant’s Br. at 14. The district court, however, was not required to
credit that assertion regarding his state of mind in light of, among other things, his
incriminating statements to law enforcement, the additional incriminating documents
found during the search, his abrupt departure to Brazil within days of the search and
interview, and the lack of any evidence in the record (or claim from Cabral) that the USPIS
inspector represented to him in that 2007 conversation that he had not been (or would
not be) charged with a crime. In fact, in his declaration filed in the district court in support
of his speedy trial motion, although Cabral stated that he has worked in the travel
industry since 2001 and frequently traveled to the United States for weeks or months at
a time in connection with the business until his arrest (including numerous trips to the
United States between 2012 and 2018), he provides no explanation as to why he did not
travel to the United States on such business for almost six years (from 2006 to 2012) if he
was not concerned that he would be located and arrested.
                                              19
district court elaborated by finding that malfunctions happen with databases, and

“this unexplained ability to pick up the defendant when he visited the United

States on several occasions from 2012 on is not sufficient to overcome the second

criteria of Barker, the fact that the defendant was responsible for the delay by

absenting himself from the United States.” App’x at 223. Based upon our review

of the record, we cannot conclude that this finding was clearly erroneous.

      First, between 2008 and 2015, USPIS personnel made periodic inquiries of

the NCIC system to confirm that the database entry for Cabral remained valid and

active to notify other law enforcement agencies of Cabral’s status as a wanted

individual, and received such confirmation in January 2008, December 2008,

February 2009, December 2010, June 2013, January 2014, and January 2015.

Second, upon confirming in April 2007 that Cabral had returned to Brazil, USPIS

inspectors continued to periodically run searches on various databases (including

public records databases, a driver’s license database, and credit report databases)

to determine if Cabral had returned to the United States, including searches

undertaken in February 2008, August 2008, June 2013, September 2013, and March

2014. Third, although Cabral notes that USPIS received information in the 2013–

2014 timeframe that Cabral had received a visa from the State Department in 2012,



                                        20
USPIS did not ignore that information, but rather contacted ICE to determine

whether Cabral had reentered the United States. For reasons unclear from the

documentation, ICE incorrectly reported to USPIS in March 2014 that Cabral’s last

entry to the United States was in 2002. Nor did USPIS ignore information it

received about a flight Cabral may have made to San Francisco in October 2012

and a hotel at which he might have stayed; rather it took additional investigative

steps to locate Cabral in September 2013. Upon further investigation of the

information, including an inquiry of that hotel, USPIS was informed that Cabral

had not stayed there.

      To be sure, the law enforcement efforts taken to locate Cabral between 2012–

2018 were far from exhaustive. However, that is not the legal test. We have

emphasized that “law enforcement officials are not expected to make heroic efforts

to apprehend a defendant who is purposefully avoiding apprehension or who has

fled to parts unknown.” Rayborn, 858 F.2d at 90; see also Moreno, 789 F.3d at 79

(“An investigation is not unreasonable simply because it misfires or fails of its

purpose, or because other measures would have been more fruitful.”). Instead, in

order to avoid having the delay attributed to the government in this context,

“‘reasonable diligence’” by law enforcement in locating the defendant is all that is



                                         21
required. Moreno, 789 F.3d at 79 (quoting Doggett, 505 U.S. at 656–57). We have

further explained that district courts, in assessing the degree of diligence, should

not judge law enforcement’s actions with the benefit of hindsight, but rather

consider the mix of information available at the time and grant “the day-to-day

tactical decisions of law enforcement a measure of deference.” Id. In short, “[s]o

long as the government made serious investigative efforts calculated to achieve

arrest, it acted reasonably for Sixth Amendment purposes.” Id. at 79–80; see also

Doggett, 505 U.S. at 652 (upholding a finding of government negligence where

there was a failure to make any “serious effort” to locate the defendant).

      Thus, if a defendant’s whereabouts were unknown, this Court and other

courts have repeatedly held that reliance on the NCIC wanted persons database

(or other similar law enforcement databases), in combination with basic

investigative efforts such as checking public records databases and following any

leads, satisfies the diligence required for purposes of the Sixth Amendment speedy

trial analysis. See, e.g., Blanco, 861 F.2d at 778 (affirming district court’s finding of

diligence by the government because the government entered the defendant’s

information into NCIC system, spoke to an informant, and searched hospitals for

a patient matching the defendant’s description and condition); Moreno, 789 F.3d at



                                           22
80 (holding that entering the defendant’s name into the NCIC database, pursuing

leads, and requesting utility bills and travel records were “diligent and reasonably

calculated to lead to capture”); accord United States v. Wanigasinghe, 545 F.3d 595,

598 (7th Cir. 2008); United States v. Corona-Verbera, 509 F.3d 1105, 1115 (9th Cir.

2007); United States v. Walker, 92 F.3d 714, 718 (8th Cir. 1996); United States v.

Aguirre, 994 F.2d 1454, 1455–57 (9th Cir. 1993); United States v. Deleon, 710 F.2d
1218, 1221–22 (7th Cir. 1983). 5

       In the instant case, given (1) the entering of Cabral’s name into the NCIC

database, (2) the periodic checks to confirm that the NCIC entry was active and



5 The cases cited by Cabral in which government negligence was found are not to the
contrary because they involved circumstances where law enforcement failed to enter the
arrest in the NCIC database and/or failed to engage in any serious investigative efforts to
locate the defendant. For example, in United States v. Boone, the district court found that
the arrest warrant was not entered into the NCIC database, the government’s evidence
failed “to establish that [the defendant] took any specific steps with the intent of evading
arrest,” and the government “produced no evidence indicating that it put forth ‘serious
effort’ to find and arrest [the defendant].” 706 F. Supp. 2d 71, 76 (D.D.C. 2010) (quoting
Barker, 407 U.S. at 531). Similarly, in United States v. Mendoza, the Ninth Circuit held that
there was insufficient evidence “to support a finding that the government conducted a
serious effort to find [the defendant]” where “the record [was] silent as to any efforts by
the government to apprehend [the defendant] beyond merely entering [the defendant’s]
arrest warrant in the law enforcement database.” 530 F.3d 758, 764 (9th Cir. 2008).
Finally, in United States v. Erenas-Luna, the Eighth Circuit upheld a finding of government
negligence where law enforcement officers did not enter the defendant’s arrest warrant
into the NCIC database for well over two years and “made no efforts to locate and arrest
[the defendant] over a three-year period,” despite knowledge of his contacts in various
places and a tip from an informant that he was in Nebraska. 560 F.3d 772, 775, 777 (8th
Cir. 2009).
                                             23
valid, (3) the independent periodic searches of other databases (including public

records databases) to determine if Cabral had returned to the United States, and

(4) the additional investigative steps taken when receiving information that Cabral

may have returned to the United States starting in 2012, there is sufficient evidence

to support the district court’s finding that USPIS made serious investigative efforts

to locate Cabral during the entire period of delay, including the period from 2012

until his arrest in 2018 when he was traveling back and forth to the United States

without triggering NCIC notifications due to some apparent malfunction in the

system.

      This case is analogous to the circumstances in United States v. Machado, 886
F.3d 1070 (11th Cir. 2018), in which the Eleventh Circuit affirmed the district

court’s finding that there was no negligence by the government where an agent

placed the defendant’s name in the NCIC system but, due to some technological

issue, the agent was not alerted when the defendant reentered the United States in

2010 and 2014, and the agent’s database searches did not uncover the defendant’s

activities in the United States. In concluding that the technical issues with the

database did not warrant a finding that the government should be faulted for the

delay, the Eleventh Circuit explained:



                                         24
       [The law enforcement agent] was not aware of Machado’s presence in
       the United States until the arrest in 2016, and [the agent’s] database
       searches did not uncover Machado’s updated license, credit card, or
       bank account. These failures speak more to technological gaps than
       to [the agent’s] negligence. [The agent’s] efforts included planned
       interception of Machado at the border via the NCIC system and
       periodic searches for indicia of Machado’s continued presence in the
       United States. These efforts were carried out in good faith and with
       due diligence, and were all that was required of [the agent]. The
       district court’s factual findings in this regard were not clearly
       erroneous.
Id. at 1081.

       We conclude, as the Eleventh Circuit did in Machado, that the government

should not be found to be negligent based solely on an apparent malfunction,

technological or otherwise, with the NCIC system, especially where USPIS

checked on multiple occasions over the period of delay to ensure that the entry

was active and valid. Similarly, although USPIS learned that Cabral had obtained

a visa in 2012, USPIS should not be deemed negligent because it inquired as to

Cabral’s use of that visa and was misinformed by ICE that Cabral had last entered

the United States in 2002. 6 There is no claim by Cabral that USPIS was acting in



6We note that the NCIC database is consulted as part of the visa issuance process, see
22 C.F.R. § 40.5(b), and so the very fact that Cabral was granted a visa might have alerted
USPIS to the possibility that Cabral’s NCIC entry was not functioning properly. We
cannot conclude that this oversight demands a finding of negligence, however, given
USPIS’s repeated and apparently good-faith efforts to confirm that the warrant entry was
active and valid.
                                            25
bad faith in relying on that representation by ICE, and USPIS even made other

independent efforts, upon receiving that information from ICE in March 2014, to

confirm that Cabral was not in the United States, including a search of the

LexisNexis Accurint database and a search of another unidentified public records

database. We recognize that there are circumstances where these types of errors,

whether by the investigating agents or others within the government bureaucracy

at large, can individually or cumulatively be a strong indicator of a lack of

reasonable diligence under the Sixth Amendment by the government, but such a

finding is not compelled by the record in this particular case. 7 In short, given the

investigative efforts by USPIS over the entire period (including the period in which



7 For example, if there were evidence of knowledge of persistent and widespread errors
in the functioning of the NCIC system, the government could be found to be negligent in
not addressing the cause of such errors over time, or in not developing additional
protocols to operate as a check on the NCIC system. Here, no such evidence is contained
in the record. Moreover, if it would have been apparent to any reasonable law
enforcement agent that the information provided by ICE could not have been accurate in
light of other information known to that agent about Cabral and his travels, then a
negligence finding may be warranted if the agent failed to take additional steps to resolve
the contradictory information. Here, the information provided by ICE in March 2014 that
indicated that Cabral had last entered the United States in 2002 was not on its face
inconsistent with Cabral having been present in the United States until 2006. In addition,
the act of obtaining a visa does not necessarily indicate actual travel to the United States
because a person’s intended plans may change. In any event, as noted above, USPIS also
conducted another independent check of public records databases in March 2014 for any
indication of Cabral’s presence in the United States, and that check was negative, and
additionally confirmed in January 2015 that the warrant was still active and valid in
NCIC.
                                            26
Cabral was frequently traveling into the United States), the district court’s finding

of sufficient diligence by the government, which is entitled to “considerable

deference,” Doggett, 505 U.S. at 652, was not clearly erroneous. Accordingly, in

light of that finding, the district court properly concluded that this second factor,

which is “often critical,” Moreno, 789 F.3d at 79, weighed against the defendant.

             2.     The Issue of Prejudice

      The other contested Barker factor relates to the issue of prejudice. As to that

factor, the Supreme Court in Doggett observed that “we generally have to

recognize that excessive delay presumptively compromises the reliability of a trial

in ways that neither party can prove or, for that matter, identify.” 505 U.S. at 655.

At the same time, however, the Court emphasized that “such presumptive

prejudice cannot alone carry a Sixth Amendment claim without regard to the other

Barker criteria,” but rather “it is part of the mix of relevant facts, and its importance

increases with the length of delay.” Id. at 656. More specifically, the Court made

clear that, if the government pursues a defendant with reasonable diligence, the

Sixth Amendment claim fails “however great the delay” unless the defendant can

show “specific prejudice to his defense.” Id.; see also United States v. Hills, 618 F.3d
619, 632 (7th Cir. 2010) (“[A]s long as the government shows reasonable diligence



                                           27
in prosecuting its case, a defendant who cannot demonstrate prejudice with

specificity will not show a Sixth Amendment violation, no matter how long the

delay.”); United States v. Corona-Verbera, 509 F.3d 1105, 1116 (9th Cir. 2007) (same);

United States v. Brown, 325 F.3d 1032, 1035 (8th Cir. 2003) (same).

      In the instant case, because the district court found that the government

acted with reasonable diligence, Cabral cannot rely on any presumption of

prejudice; instead, under Doggett, he must show actual prejudice. The district

court found that there was no “articulable ground for a finding of prejudice,”

explaining that “[n]o witness has been identified whose absence will be

important” and “[t]he records are the records, and it looks to [the district court

that] the case is a compelling one from the records.” App’x at 221. As set forth

below, we can discern no clear error in that finding. The record reflects that the

government’s proof that Cabral deposited stolen credit card convenience checks

into his bank account without authorization was overwhelmingly document-

based—including the intended use of documents from Cabral’s bank accounts,

relevant bank documents and false identification documents recovered during the

search of his apartment, surveillance video from one of the banks where Cabral

deposited some of the stolen checks, and a signed written statement from Cabral.



                                         28
Furthermore, given the nature of the proof, any potential defense also would have

undoubtedly been document-based and thus unimpaired by the delay.

      Cabral contends that, notwithstanding this documentary evidence and his

admissions in the USPIS interview that he deposited the stolen checks into

checking accounts that did belong to him, he is prejudiced by the delay because he

also noted in the interview (and his written statement) that he did not know it was

illegal to do so because the practices in Brazil for depositing checks are different

than in the United States. Thus, Cabral suggests that the government would have

had to independently prove that level of criminal intent at trial from evidence

beyond his admissions and the documents.           We find this argument to be

unpersuasive. As a threshold matter, although the government needs to prove as

an element of the mail fraud statute that Cabral had the intent to defraud by

depositing the stolen checks into his bank account without authorization, it need

not also establish that he knew that it was against the law to do so. See United

States v. Porcelli, 865 F.2d 1352, 1358 (2d Cir. 1989) (“The specific intent required

under the mail fraud statute is the intent to defraud, and not the intent to violate

a statute.” (citation omitted)). Moreover, here, there is no suggestion that the

government’s proof regarding Cabral’s specific intent to defraud, along with the



                                         29
other essential elements, would have been based upon anything other than a

documentary record.

      Cabral also contends that he suffered actual prejudice because he could not

locate an alleged co-conspirator that he referred to in his written statement as the

person who gave him the stolen checks, and this person is a “missing and crucial

witness.” Appellant’s Br. at 20. But this argument is equally unavailing. Cabral

has not established that this witness was unavailable following his arrest. Cabral

merely asserts that he “did not know where that person currently resided,”

Appellant’s Br. at 20, but provides no details about any efforts that were made to

attempt to find him after Cabral’s arrest.

      In any event, Cabral failed to provide the district court with any basis to

conclude that this individual would have waived his Fifth Amendment privilege

and somehow exculpate Cabral in his purported testimony. See Thomas v. United

States, 501 F.2d 1169, 1172 (8th Cir. 1974) (“A missing witness whose testimony

cannot help a defendant constitutes a flimsy basis on which to claim prejudice.”).

Cabral specifically suggests that this individual could have shed light on the

reference in Cabral’s written confession to “money orders” in his Washington

Mutual Bank account that Cabral received in the mail from Spain. Appellant’s Br.



                                         30
at 20. However, the materiality of that vague reference to “money orders” in the

written confession is far from clear, especially in light of Cabral’s admitted

additional use of his Commerce Bank account to accomplish the fraud, as well as

his separate admission in his written statement that the stolen “checks” he

deposited were received from this individual in Cabral’s apartment (not in the

mail from Spain). App’x at 17. Furthermore, in his declaration to the district court

in support of his speedy trial motion, Cabral does not even mention any issue

regarding “money orders” or articulate in any way why this individual would

have had exculpatory information that would be helpful to Cabral; rather, Cabral

states, in one conclusory sentence, “[T]here was a man involved in what

happened, but I have not seen him since 2006 and have no idea where he might

be.” App’x at 44. To satisfy his burden of demonstrating actual prejudice, Cabral

was required to explain to the district court why this individual’s testimony,

including with respect to any money orders from Spain or any other issue, would

have been relevant to some defense on the charge in the indictment. Cabral failed

to do so. Given the lack of evidence regarding his unavailability if Cabral had

gone to trial and the speculative nature of Cabral’s assertion that he would have




                                         31
testified favorably for Cabral, this “missing” witness does not support a finding of

actual prejudice to Cabral from the delay.

      Finally, to the extent that Cabral also alleges without specificity that he

“ha[s] trouble remembering everything about what happened” in 2006, App’x at

44, such a generalized claim of memory problems is not sufficient for a defendant

to show the required “specific prejudice to his defense,” see Doggett, 505 U.S. at

656; see also United States v. Manning, 56 F.3d 1188, 1194 (9th Cir. 1995)

(“Generalized assertions of the loss of memory, witnesses, or evidence are

insufficient to establish actual prejudice.”); United States v. Koller, 956 F.2d 1408,

1414 (7th Cir. 1992) (“[The defendant’s] general allegation that his witnesses’

memories faded during the delay does not rise to the level of specificity required

to show actual prejudice.”).

      Accordingly, the district court did not err in finding that the fourth Barker

factor weighed against Cabral.

                               *          *            *

       In sum, the district court’s findings—including that Cabral was at fault for

the 11-year delay, that the government exercised reasonable diligence in

attempting to locate him, and that Cabral identified no prejudice from the delay—



                                         32
were not clearly erroneous based upon the record. In light of those findings, the

district court properly balanced the Barker factors in concluding that the delay,

though lengthy, did not violate Cabral’s Sixth Amendment right to a speedy trial.

                             III.   CONCLUSION

      For the reasons above, we AFFIRM the district court’s judgment of

conviction.




                                       33